Case: 2:20-mj-00134-EPD Doc #: 1 Filed: 02/2442 Pad @oltliekceog 165

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT CauR’ HED ac

for the CLERA a i Mike
Southern District of Ohio 020 FEB 24 PM 12: 27
In the Matter of the Search of ) Hs GISTRICT COURT
iefly describe th to b hed Shr PhoRs Las La
Or DD Ah the person bp name and addbes } Case Ne : ‘ oie
The residence located at 1117 Harley Run Drive )
Blacklick, Ohio, the curtilage thereof, and any person

located therein who may possess counterfeit currency
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
Property to be searched and give its location):

SEE ATTACHMENT A INCORPORATED HEREIN BY REFERENCE

located in the Southern District of Ohio , there is now concealed (identify the

person or describe the property to be seized):

SEE ATTACHMENT B INCORPORATED HEREIN BY REFERENCE

The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
i evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
af property designed for use, intended for use, or used in committing a crime;
CO a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C Section 471 Manufacturing of Counterfeit U.S. Currency
18 U.S.C. Section 472 Passing or possessing Counterfeit U.S. Currency

The application is based on these facts:

SEE ATTACHED AFFIDAVIT INCORPORATED HEREIN BY REFERENCE

* Continued on the attached sheet.

1 Delayed notice of © days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

Sworn to before me and signed in my presence.

Date: P| a4] Wr

City and state; Columbus, Ohio Elizabeth Preston-Deavers, U.S. Magistrate Judge
Printed name and title

 
Case: 2:20-mj-00134-EPD Doc #: 1 Filed: 02/24/20 Page: 2 of 9 PAGEID #: 17

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
In the Matter of the Search of: ) No. Xo my | ou
)
The residence located at 1117 Harley Run Drive, ) Magistrate Judge
Blacklick, Ohio, the curtilage thereof, and )
any person who may have counterfeit U.S. currency )
on his person )

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

Your Affiant is Task Force Officer Blair E. Thomas, U.S. Secret Service, hereinafter referred to
as your affiant, who after being duly sworn states that:

1. I am currently employed by the Gahanna Division of Police and assigned to the United
States Secret Service (USSS) as a Task Force Officer ([FO) in Columbus, Ohio. I have
been employed by Gahanna Police for approximately 11 years and assigned to the USSS
for approximately five years. | have completed the Ohio Peace Officers Training Academy
(OPOTA) and specialized investigations training though OPOTA. As a police officer,
detective and task force officer, I have participated in criminal investigations involving the
manufacturing, possession, and uttering of counterfeit currency.

2. Title 18 United States Code, Section 471 makes it unlawful for any person to, with intent
to defraud, falsely make, forge, counterfeit, or alter any obligation or other security of the
United States.

3. Title 18, United States Code, Section 472 makes it unlawful for any person to, with intent
to defraud, pass, utter, publish or sell, attempt to pass, utter, publish or sell, or keep in one’s
possession or conceal, any falsely made, forged, counterfeited, or altered obligation or
other security of the United States,

4. On February 17, 2020, the manager of CVS located at 60 N. Stygler Road Gahanna, Ohio
contacted the Gahanna Division of Police to report counterfeit money that had been used
to purchase items. Upon officer arrival, Paula Kuhn, store manager, reported that between
the hours of 0953 and 1006 hours four parties entered the business and purchased items.
Seven counterfeit twenty dollar Federal Reserve Notes (FRNs) were found to be used to
make the purchase.

5. Review of surveillance video footage showed that at approximately 09:55 hours, two
individuals entered the store together; a female wearing a black Ohio State University
sweatshirt and possibly red sweatpants, and a black male wearing a dark zip up style jacket
Case: 2:20-mj-00134-EPD Doc #: 1 Filed: 02/24/20 Page: 3 of 9 PAGEID #: 18

10.

11.

12.

13.

and possibly jeans. The male had his hair grown out and it was styled into an “afro.” The
black male did not approach the cash register during the transactions but stayed in an aisle,

A second set of individuals, who entered the store at approximately 09:75 hours, were a
white female with blonde hair that was wearing a long dark jacket with a hood. She was
accompanied by a white male that was wearing a black and red baseball style hat and a
dark zip up style jacket.

Both pairs of individuals were seen on store surveillance video getting out of the same
silver SUV, just prior to entering the CVS.

During the time that they were in the CVS store, the above described individuals refilled
chime cards and purchased miscellaneous store items. The individuals used seven $20
FRNs to make these purchases, all of which were missing security features. Six of the
FRNs had the same serial number ND61067308B. The other FRN had the serial number
ND13396462C.

The report was assigned to your affiant with the Gahanna Division of Police, who was able
to identify the above-described black male as Godwin Woldeselass Abraham. You affiant
had prior knowledge of Abraham due to a prior investigation that resulted in Abraham
being indicted through the Franklin County Court system for counterfeiting (February 11,
2020/20CR000761).

Prior to this case, in December of 2019, Detective Thomas had obtained information from
a source that was arrested and in possession of counterfeit money, that Godwin Abraham
was providing counterfeit to people. After an investigation, a search warrant was obtained
through the Franklin County Municipal Court on January 7, 2020, for 1117 Harley Run
Drive in Blacklick and executed the same day. This is the residence of Godwin Abraham.

During the execution of the search warrant in January, Godwin was found at the residence
and had in his pocket a counterfeit ten dollar FRN. Godwin was interviewed and reported
to detectives at that time that he had, “some stuff downstairs.” When asked where he stayed
he said, “the basement.” During the interview he also admitted to passing counterfeit
money to support his drug habit.

In the basement detectives located a printer, multiple sheets of printed counterfeit money,
multiple clippings, resume paper commonly used for printing counterfeit, scissors and drug
paraphernalia.

Godwin was free to leave following the search warrant and advised he would receive
correspondence regarding an indictment for counterfeiting through the Franklin County
Court system.
Case: 2:20-mj-00134-EPD Doc #: 1 Filed: 02/24/20 Page: 4 of 9 PAGEID #: 19

14.On February 20, 2020, the Franklin County Auditor’s public access search showed

15.

16.

17.

18.

Abraham family members still owned the residence. On this same date, the trash receptacle
was found to be in front of the residence of 1117 Harley Run Drive, in the roadway, near
the driveway. Inside of the trash bag removed from the trash receptacle, a counterfeit ten
dollar FRN was located along with clippings and remnants of printed FRNs. This evidence
matched what had been found in Abraham’s trash receptacle prior to the first search warrant
executed at the residence.

I know from my knowledge, training and experience that computer hardware, mobile
computing devices, computer software and electronic files (objects) may be important to
criminal investigations because the objects may be used as storage devices that contain
contraband, evidence, instumentalities, or fruits of the crime in the form of electronic data.
Rule 41 of the Federal Rules of Criminal Procedure permits the government to search for
and seize computer hardware, software and electronic files that are evidence of a crime,
contraband, instumentalities of crime and/or fruits of crime.

Your affiant is aware of information indicating that Abraham has supplied others with
counterfeit currency, and the current investigation revealed that he was also observed on
surveillance cameras with others passing counterfeit currency. Your affiant therefore has
reason to believe that Abraham likely used forms of communication such as personal
cellular devices or computer hardware and/or software to communicate with others
regarding the crime.

This affidavit is made for the purpose of establishing probable cause to believe a federal
crime has been committed. It does not contain every fact I have learned in this investi gation
and the investigation is ongoing. The facts are based upon my own personal knowledge
and knowledge of other federal agents and local law enforcement officers with experience
in investigating matters involving counterfeit currency.

The information contained in the affidavit is true and correct, to the best of my knowledge
and belief.
Case: 2:20-mj-00134-EPD Doc #: 1 Filed: 02/24/20 Page: 5 of 9 PAGEID #: 20

19. Wherefore, your affiant submits there is probable cause to believe that evidence of
violations of Title 18 United States Code §§ 471 and 472, Manufacturing, Passing or
Possessing Counterfeit U.S. Currency, will be found at 1117 Harley Run Drive Blacklick,

Ohio 43004.

A
Bla? Thomas, Task Force Officer
United States Secret Service

Sworn to and subscribed before me this 24"" day of February, 2020.

   
  
 

RCS
LY pe he ae
ROE
Elizabeth Preston
United Sta ies Mag rate
Southern Dist
Case: 2:20-mj-00134-EPD Doc #: 1 Filed: 02/24/20 Page: 6 of 9 PAGEID #: 21

ATTACHMENT A
DESCRIPTION OF PROPERTY TO BE SEARCHED

Your Affiant alleges that probable cause exists to believe that the evidence described in
Attachment B is currently concealed within the following premises described as the residence (to
include a detached garage), all motor vehicles located on the curtilage of the following location,
and any person found therein who may have counterfeit U.S. currency on his person:

A. 1117 Harley Run Drive Blacklick, Ohio 43004

The property to be searched is further described as:

The residence at 1117 Harley Run Drive is a two story residence, with off white siding and red
shutters. The residence has a red door in front of the residence that faces Harley Run Drive. The
residence is identified by the numbers 1117 that are affixed on the left side of the garage.
Case: 2:20-mj-00134-EPD Doc #: 1 Filed: 02/24/20 Page: 7 of 9 PAGEID #: 22

ATTACHMENT B
Property to be seized

Based on the foregoing, I respectfully submit that there is probable cause to believe that the
following items will be found at the locations listed in Attachment A:

1. Records relating to violations of 18 U.S.C. §§ 471 (Manufacturing Counterfeit
Currency) and 472 (Passing or Possessing Counterfeit U.S, Currency) violations involving
Godwin W. Abraham and potential unknown others, including:

a. Books, records, amounts of cash in excess of $1,000, invoices, receipts, records of
real estate transactions, financial statements, bank statements, canceled checks,
deposit tickets, passbooks, money drafts, withdraw slips, certificates of deposit,
letters of credit, loan and mortgage records, money orders, bank drafts, cashier’s
checks, bank checks, safe deposit box keys, money wrappers, wire transfer
applications and/or receipts, and other items evidencing the obtaining, secreting,
transfer, concealment, and/or expenditure of money. Records of all assets
purchased, obtained, and sold, all liabilities incurred or disposed of, and all
expenditures paid either for the subject and/or his nominees or entities.

b. All cellular and “smart” telephones to include their SIM cards, all related
documentation and all stored data to include passwords, encryption keys, access
codes, SIM passwords, files, programs, pictures, videos, phone books, call
history, voice mail, e-mail, text messages, deleted messages audio and/or text and
geographical information, and proof of ownership to include correspondence,
registration keys or similar items and all cellular related accessories not
specifically mentioned herein.

c. Photographs, including still photos, digital images, negatives, video tapes, digital
videos, films, undeveloped film and the contents therein, slides, in particular,
photographs of any co-conspirators engaging in conduct related to the crimes
under suspicion, or of illegal assets and/or conduct related to the crime of passing
or manufacturing counterfeit currency.

d, Address and/or telephone books, rolodex indices, and any papers reflecting
names, addresses, telephone numbers, pager numbers, and fax numbers of co-
conspirators, sources of supply, storage facilities, customers, financial institutions,
and other individuals or businesses with whom a financial relationship exists.

e. Indicia of occupancy, residency, rental and/or ownership of the premises
described above or vehicles located thereon, including, but not limited to utility
and telephone bills, canceled envelopes, keys, deeds, purchase lease agreements,
land contracts, titles, and vehicle registrations.
Case: 2:20-mj-00134-EPD Doc #: 1 Filed: 02/24/20 Page: 8 of 9 PAGEID #: 23

f. The opening and search, and removal, if necessary, of any safe or locked
receptacle or compartment, as some or all of the property heretofore may be
maintained.

g. Computer system hardware including but not limited to word processing
equipment, modems, printers, plotters, encryption circuit boards, optical scanners,
and other computer related devices, and digital storage devices, including but not
limited to, floppy disks, external hard drives, and USB drives (i.e. thumb drives);
software programs, and any other programs, or software used to communicate
with computer hardware or peripherals either directly or indirectly via telephone
lines, radio, or other means of transmission, computer manuals relating to the
operation of a computer system, computer software, and/or related device.

Any and all of the information described above that may be stored on
magnetic/electronic media. This includes information stored on computer
hard drive, diskettes, tapes, or any other media capable of storing
information in a form readable by a computer. This also includes all
copies of the information described above that may be stored on such
media as archive or backup copies. The agents searching for such
information are authorized to search:

Any desktop, laptop, or other “personal computer” in the residence, to
copy all of the above-referenced information stored on such computer(s)
or accessible through such computers, if connected to other computers
through a network of computers, and diskettes or tapes found in such
residence or business work area;

Any file(s), storage area, or directory on a network server, including the
copying of any and all of the above-described information that may be
found on computer(s), and any diskettes or tapes that may contain such
information; and

Any other storage area of any file server or computer which the
information described above might be found or stored. The search of such
computers or storage areas of such computers shall be limited to seeking
information that fit within the above-described information.

In the event that the agents cannot obtain access to any subject computer or
cannot search for or copy information contained on that computer, the agents are
then authorized to seize such computer and remove it to a laboratory setting for a
sufficient period of time to obtain access to, search for, and recover the files and
records described herein. Such computer may be “imaged.” An image is a
pristine, bit-by-bit reproduction of the subject’s computer hard drive. In addition,
Case: 2:20-mj-00134-EPD Doc #: 1 Filed: 02/24/20 Page: 9 of 9 PAGEID #: 24

if the files and records cannot be read and understood without the software or
programs that created those files or records, the agents are authorized to seize
such software and any documentation and manuals that describe the software and
give instructions on its installation and use.

h. Any computer files or tools that are used, or which may be used, to depict United
States Federal Reserve Notes or other financial instruments of the United States or
other countries, or to facilitate in the physical production of counterfeit Federal
Reserve Notes or other financial instruments of the United States or other
countries, including, but not limited to, printers, copiers, scanners, or any other
digital or clectronic devices utilized in the manufacturing of counterfeit currency.

i. Any visual image or images depicting United States Federal Reserve Notes or
other financial instruments of the United States or other countries.

As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,
videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage functions,
including desktop computers, notebook computers, mobile phones, tablets, server computers, and
network hardware.

The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and
other magnetic or optical media.
